ALLOWANCE with EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: Amendment filed on 07/02/2021 and appeal brief filed on 10/07/2021.  
In the current amendment, the Claims 1-11 and 17-21 have been cancelled. Claims 12-16, 22-26, 28, 32 and 35 have been amended. Claims 12-16 and 22-36 are pending in the case.  Claims 12, 25 and 32 are independent claims. 

Double Patenting
4.	An Electronic Terminal Disclaimer was filed on 12/20/2021 and approved on 12/20/2021. 
Terminal Disclaimer
5.	The Electronic Terminal Disclaimer filed on 12/20/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory of a co-pending application 17/016251 has been reviewed and is accepted.  The Electronic Terminal Disclaimer have been recorded.

Examiner’s Amendment
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


The application has been amended as follows: 
Amendments to the Claims

1-11.	(Cancelled)

12.	(Currently Amended)  A non-transitory computer-readable medium storing a computer program
analyze a user interface (UI) at runtime to identify UI element attributes for one or more UI elements;
compare the UI element attributes to UI descriptor attributes for an activity of a robotic process automation (RPA) workflow using one or more initial graphical element detection techniques; and
when a match is not found using the one or more initial graphical element detection techniques during a first time period:
execute one or more additional graphical element detection techniques in parallel with the one or more initial graphical element detection techniques.

13.	(Currently Amended)  The non-transitory computer-readable medium
execute one or more supplemental graphical element detection techniques in parallel with the one or more initial graphical element detection techniques and the one or more additional graphical element detection techniques.

14.	(Currently Amended)  The non-transitory computer-readable medium
take an action associated with the activity involving a UI element of the one or more UI elements. 

15.	(Currently Amended)  The non-transitory computer-readable mediumsteps of claim 12 are repeated for at least one additional activity. 

16.	(Currently Amended)  The non-transitory computer-readable medium

17-21.	(Cancelled)

22.	(Currently Amended)  The non-transitory computer-readable medium

23.	(Currently Amended)  The non-transitory computer-readable medium

24.	(Currently Amended)  The non-transitory computer-readable medium
select a first result determined by a match from a first graphical element detection technique of the one or more initial graphical element detection techniques and the one or more additional graphical element detection techniques, the first result identifying a UI element of the one or more UI elements; and
take an action associated with the activity involving the UI element. 

25.	(Currently Amended)  A computer-implemented method, comprising:
comparing, by a robotic process automation (RPA) robot executing on a computing system, user interface (UI) element attributes for one or more UI elements to UI descriptor attributes for an activity performed by the RPA robot from a workflow of the RPA robot using one or more initial graphical element detection techniques; and
when a match is not found using the one or more initial graphical element detection techniques during a predefined first time period:
executing, by the RPA robot, one or more additional graphical element detection techniques in parallel with the one or more initial graphical element detection techniques.

26.	(Currently Amended)  The computer-implemented method of claim 25, further comprising:
selecting, by the RPA robot, a first result determined by a match from a first graphical element detection technique of the one or more initial graphical element detection techniques and the one or more additional graphical element detection techniques, the first result identifying a UI element of the one or more UI elements; and
taking an action associated with the activity involving the UI element, by the RPA robot. 

27.	(Previously Presented)  The computer-implemented method of claim 25, wherein when a match is not found using the one or more initial graphical element detection techniques and the one or more additional graphical element detection techniques during a second time period, the method further comprises:
executing, by the RPA robot, one or more supplemental graphical element detection techniques in parallel with the one or more initial graphical element detection techniques and the one or more additional graphical element detection techniques.

28.	(Currently Amended)  The computer-implemented method of  
taking an action associated with the activity involving a UI element of the one or more of the UI elements, by the RPA robot. 

29.	(Previously Presented)  The computer-implemented method of claim 25, wherein the method of claim 25 is repeated for at least one additional activity.

30.	(Previously Presented)  The computer-implemented method of claim 25, wherein the UI descriptor attributes comprise two or more of selector attributes, computer vision (CV) attributes, image matching attributes, and optical character recognition (OCR) attributes.

31.	(Previously Presented)  The computer-implemented method of claim 25, further comprising:
analyzing, by the RPA robot, a UI at runtime to identify the UI element attributes.

32.	(Currently Amended)  A computing system, comprising:
memory storing computer program instructions; and
at least one processor configured to execute the computer program instructions, wherein the computer program instructions are configured to cause at least one processor to:
compare user interface (UI) element attributes for one or more UI elements to UI descriptor attributes for an activity of a robotic process automation (RPA) workflow using one or more initial graphical element detection techniques; and
when a match is not found using the one or more initial graphical element detection techniques during a predefined first time period:
execute one or more additional graphical element detection techniques in parallel with the one or more initial graphical element detection techniques,
select a first result determined by a match from a first graphical element detection technique of the one or more initial graphical element detection techniques and the one or more additional graphical element detection techniques, the first result identifying a UI element of the one or more UI elements; and
take an action associated with the activity involving the UI element.

33.	(Previously Presented)  The computing system of claim 32, wherein when a match is not found using the one or more initial graphical element detection techniques and the one or more additional graphical element detection techniques during a second time period, the computer program instructions are further configured to cause the at least one processor to:
execute one or more supplemental graphical element detection techniques in parallel with the one or more initial graphical element detection techniques and the one or more additional graphical element detection techniques.

34.	(Previously Presented)  The computing system of claim 32, wherein the computer program instructions comprise an RPA robot.

35.	(Currently Amended)  The computing system of claim 32, wherein the steps of claim 32 are 

36.	(Previously Presented)  The computing system of claim 32, wherein the UI descriptor attributes comprise two or more of selector attributes, computer vision (CV) attributes, image matching attributes, and optical character recognition (OCR) attributes.

Allowable Subject Matter
6.	Claims 12-16 and 22-36 are allowable.
Independent claims 12, 25 and 32 when considered as a whole, are allowable over the prior art of record.  
The following is an examiner’s statement of reasons for allowance:
The reference Zhang et al. (US PGPUB 2015/0370694) (hereinafter Zhang) discloses to analyze a user interface (UI) at runtime to identify UI element attributes based on a test script; compare the UI element attributes to UI descriptor attributes for an activity of a workflow using one or more initial graphical element detection techniques (see [0013] An automated test can be executed on the application [runtime] to test the application. For example, such a test can contain a test script or any computer instructions that perform test operations on the application; see [0014] In various embodiments, a test locates a user interface element (UI element), such as a button, menu, text input box, etc. in the graphical user interface (UI) of the application based on a locator associated with the UI element. A locator can be any identifier that is used to locate a UI element in the application or that tells the test how to find the UI element; see [0035] and Fig. 4, showing one example of UI element attributes for a button including dimensions and coordinates).   
The reference UiPath Tutorial (see https://dev.tutorialspoint.com/uipath/uipath_tutorial.pdf) (hereinafter UiPathTutorial) discloses generating an RPA robot to implement the RPA workflow comprising the one or more configured activities, by the RPA designer application (see pages 18 and 20, UiPath offers a complete solution with the help of three components namely UiPath Studio, UiPath Orchestrator and UiPath Robots. working with UiPath and creating robots is very instinctive because it uses drag and drop and flowchart activities; The job of UiPath robots is to take over once you are done with the designing of processes in studio and executing all the processes with perfect accuracy). 
The reference Petrou et al. (US PGPUB 2011/0035406) (hereinafter Petrou) discloses executing different element detection techniques in parallel after performing a type recognition pre-processing of a visual query for a first period of time (see [0072] and Fig. 4, the format of the visual query can take many forms. see [0075] The front end server 110 receives the visual query from the client system (202). The visual query received may contain the pre-processing information discussed above. As described above, the front end server sends the visual query to a plurality of parallel search systems (210). … the front end server may pass this information along to one or more of the parallel search systems. … sending the same information (that a particular sub-portion is likely to be a face) may be used by the other parallel search systems to ignore that sub-portion or analyze other sub-portions first. 
Zhang as modified by UiPathTutorial and Petrou fails to clearly teach or fairly suggest the combination of all limitations, specifically, the combination doesn’t teach limitations as recited in the independent claims 12, 25 and 32 as shown. 
analyze a user interface (UI) at runtime to identify UI element attributes for one or more UI elements; 
compare the UI element attributes to UI descriptor attributes for an activity of a robotic process automation (RPA) workflow using one or more initial graphical element detection techniques; and 
when a match is not found using the one or more initial graphical element detection techniques during a first time period: 
execute one or more additional graphical element detection techniques in parallel with the one or more initial graphical element detection techniques.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG-MU T CHUANG whose telephone number is (571)270-7968.  The examiner can normally be reached on Monday - Friday 930-630 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JUNG-MU T. CHUANG
Primary Examiner
Art Unit 2179



/JUNG-MU T CHUANG/Primary Examiner, Art Unit 2179